Exhibit 10.1

 

AMERICAN CHUCH MORTGAGE COMPANY

SHARE REPURCHASE PLAN

Dated July 13, 2011

 

The Board of Directors (the “Board”) of American Church Mortgage Company, a
Minnesota corporation (the “Company”), has adopted this Share Repurchase Plan
(the “Repurchase Plan”) by which shares of the Company’s common stock, par value
$0.01 per share (“Shares”), may be repurchased by the Company from shareholders
subject to certain conditions and limitations. The purpose of this Repurchase
Plan is to provide limited interim liquidity for shareholders under the terms,
conditions and limitations set forth below until a liquidity event occurs. No
shareholder is required to participate in the Repurchase Plan.

 

1.           Repurchase of Shares. The Company may, at the Board’s sole
discretion, repurchase up to 250,000 Shares presented to the Company for cash to
the extent it has sufficient proceeds to do so and subject to the conditions and
limitations set forth herein. Any and all Shares repurchased by the Company
shall be canceled, and will have the status of authorized but unissued Shares.
Shares acquired by the Company through the Repurchase Plan will not be reissued
unless they are first registered with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, and other appropriate state
securities laws or otherwise issued pursuant to exemptions from applicable
registration requirements of such laws.

 

2.           Share Redemptions.

 

a.           Repurchase Price. The prices per Share at which the Company will
repurchase Shares will be as follows: for shareholders who have continuously
held their Shares for at least one year, (i) the redemption price per Share
shall be $4.00 (less a $20 administrative fee that the Company may, in its
discretion, charge for repurchases), or (ii) such price as the Board may
otherwise determine.

 

3.           Funding and Operation of Repurchase Plan. The Company may make
purchases under the Repurchase Plan, at its sole discretion, as funds allow, the
allocation of funds to be utilized for such purposes being subordinated to all
other obligations of the Company. The Company may repurchase Shares on a
continuous basis.

 

4.           Shareholder Requirements. Any shareholder may request a repurchase
with respect to all or a designated portion of their Shares, subject to the
following conditions and limitations:

 

a.           Holding Period. Only Shares that have been held by the presenting
shareholder for at least one (1) year are eligible for repurchase by the
Company.

 

b.           No Encumbrances. All Shares presented for repurchase must be owned
by the shareholder(s) making the presentment, or the party presenting the Shares
must be authorized to do so by the owner(s) of the Shares. Such Shares must be
fully transferable and not subject to any liens or other encumbrances.

 

c.           Share Repurchase Form. The presentment of Shares must be
accompanied by a completed Share Repurchase Request form, a copy of which is
attached hereto as Exhibit A. All Share certificates must be properly endorsed.

 

d.           Presentment; Minimum Amounts. All Shares presented and all
completed Share Repurchase Request received by the Company (or any repurchase
agent) will be accepted or rejected for repurchase by the Company within 30
calendar days of the Company’s receipt of completed Share Repurchase Requests
(accompanied by endorsed Shares). To be eligible for participation, Shareholders
must present for repurchase either: (i) a minimum of 500 Shares, or (ii) the
total number of Shares registered in such Shareholder’s name.

 

e.           Repurchase Request Withdrawal. A shareholder may withdraw his or
her repurchase request upon written notice to the Company at any time prior to
the date of repurchase.

 

f.           Ineffective Withdrawal. In the event the Company receives a written
notice of withdrawal from a shareholder after the Company has repurchased all or
a portion of such shareholder’s Shares, the notice of withdrawal shall be
ineffective with respect to the Shares already repurchased, but shall be
effective with respect to any of such shareholder’s Shares that have not been
repurchased. The Company shall provide any such shareholder with prompt written
notice of the ineffectiveness or partial ineffectiveness of such shareholder’s
written notice of withdrawal.

 

--------------------------------------------------------------------------------

 
 

g.           Repurchase Agent. The Company may utilize a registered broker
dealer in connection with the repurchases under this Plan.

 

h.           Termination, Amendment or Suspension of Plan. The Board, in its
sole discretion, may terminate, amend or suspend the Repurchase Plan if it
determines to do so is in the best interest of the Company. A determination by
the Board to terminate, amend or suspend the Repurchase Plan will require the
affirmative vote of a majority of the Board, including a majority of the
independent Directors. If the Company terminates, amends or suspends the
Repurchase Plan, the Company will provide shareholders with ten (10) days prior
written notice and the Company will disclose the changes in the appropriate
current or periodic report filed with the Securities and Exchange Commission.

 

5.           Miscellaneous.

 

a.           Advisor Ineligible. The Advisor to the Company, Church Loan
Advisors, Inc., shall not be permitted to participate in the Repurchase Plan.

 

b.           Liability. Neither the Company nor any repurchase agent shall have
any liability to any shareholder for the value of the shareholder’s Shares, the
repurchase price of the shareholder’s Shares, or for any damages resulting from
the shareholder’s presentation of his or her Shares, the repurchase of the
Shares under this Repurchase Plan or from the Company’s determination not to
repurchase Shares under the Repurchase Plan, except as a result from the
Company’s or the repurchase agent’s gross negligence, recklessness or violation
of applicable law; provided, however, that nothing contained herein shall
constitute a waiver or limitation of any rights or claims a shareholder may have
under federal or state securities laws.

 

c.           Taxes. Shareholders shall have complete responsibility for payment
of all taxes, assessments, and other applicable obligations resulting from the
Company’s repurchase of Shares.

 

 

 
 
 
 


--------------------------------------------------------------------------------

 
 

 

EXHIBIT A

SHARE REPURCHASE REQUEST

 

 

The undersigned shareholder of American Church Mortgage Company (the “Company”)
hereby requests that, pursuant to the Company’s Share Repurchase Plan, the
Company repurchase the number of shares of Company Common Stock (the “Shares”)
indicated below.

 

SHAREHOLDER’S NAME:

SHAREHOLDER’S ADDRESS:

TOTAL SHARES OWNED BY SHAREHOLDER:

NUMBER OF SHARES PRESENTED FOR REPURCHASE:

 

(Note: Shareholders must present for repurchase either: (i) a minimum of 500
Shares, or (ii) the total number of Shares registered in such Shareholder’s
name.)

 

 

By signing and submitting this form, the undersigned hereby acknowledges and
represents to each of the Company and any repurchase agent the following:

 



Ÿ       The undersigned is the owner (or duly authorized agent of the owner) of
the Shares presented for repurchase, and thus is authorized to present the
Shares for repurchase     Ÿ The Shares presented for repurchase are eligible for
repurchase pursuant to the Share Repurchase Plan. The Shares are fully
transferable and have not been assigned, pledged, or otherwise encumbered in any
way     Ÿ The undersigned hereby indemnifies and holds harmless the Company, any
repurchase agent, and each of their respective officers, Directors and employees
from and against any liabilities, damages, expenses, including reasonable
attorneys’ fees, arising out of or in connection with any misrepresentation made
herein     Ÿ Stock certificates for the Shares presented for repurchase (if
applicable) are enclosed, properly endorsed with signature guaranteed

 



It is recommended that this Share Repurchase Request and any attached stock
certificates be sent to the Company or any repurchase agent, at the address
below, via overnight courier, certified mail, or other means of guaranteed
delivery.

 

NAME

American Church Mortgage Company / Repurchase Agent

ADDRESS

ADDRESS

PHONE

 

 

Date:

 

 

 

Shareholder Signature:

 

 

 

 

 

6161681v2

 

--------------------------------------------------------------------------------

